DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
On 8 June 2021, Applicant filed a request for continued examination with a request for 3 month suspension of action.
The suspension was not properly processed.
On 23 June 2021, Examiner erroneously prepared and mailed a non-final rejection.
On 27 July 2021, the non-final rejection was vacated, and the prosecution was suspended for a period of 3 months.
On 27 October 2021, the suspension expired. Prosecution is reopened.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/21 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are not persuasive. Applicant apparently argues that because Burbank teaches the solution also contains urea, it would not anticipate the claimed process “consisting: a) applying to a soil to be treated a solution that contains calcium” This is not persuasive because Burbank teaches applying a solution that contains calcium and the claim does not preclude any other components.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burbank   Precipitation of Calcite by Indigenous Microorganisms to Strengthen Liquefiable Soils in view of Loffler US Patent Number 5,968,422
Burbank describes the process consisting applying to soil a solution that contains calcium (p303 third paragraph) calcite producing bacteria (page 301 col. 2 third paragraph) adding nutrient molasses (i.e. not maltodextrin) stabilization and dry off.
Burbank teaches “indigenous” bacteria, and thus lacks explicit disclosure of the adding the bacteria in solution—although Burbank describes that adding the bacteria is known in the prior art.  It would have been obvious to one of ordinary skill at the time of filing or invention to have modified Burbank to have the adding the microorganisms in cases where suitable bacteria is not indigenous.
Burbank also lacks   the compaction-- although Burbank discloses compaction is a known method (“densification” page 301 col. 2 second paragraph) One of ordinary skill in the art would have found it obvious to have modified Burbank to have included compaction , since one of ordinary skill would have expected compaction to have further increased stability.  
Burbank also lacks the maltodextrin —instead teaching molasses as a nutrient.
Loffler teaches maltodextrin is useful as an inexpensive nutrient in place of molasses (col. 7 line 60). It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have modified Burbank to have the maltodextrin as claimed.
With regards to claim 3: the particular concentration of maltodextrin would have been an obvious result of routine experimentation.
With regards to claims 4-5 modifications to achieve the claimed irrigation rates would be obvious matters of routine experimentation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042.  The examiner can normally be reached on telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 5712701830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Janine M Kreck/Primary Examiner, Art Unit 3672